Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 6-10 and 12-13 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). For example a human could mentally determine an available server device and mentally map it to an auxiliary service, mentally allocate the server device to a client device, mentally update the service map, mentally deallocate the server device, and mentally update the service map based on the 

As per claims 2-9, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-9 recite the same abstract idea of claim 1. Claims 2-9 recite additional mental processes (e.g. initializing, determine, allocating, updating, performing, delaying), insignificant extra-solution activity (e.g. receiving), and non-functional descriptive 

As per claims 10-20, they have similar limitations as claims 1-9 and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geibel et al. (US 2013/0219386) (hereinafter Geibel) in view of Wagner (US 10,365,985) in view of Labat et al. (US 2012/0222037) (hereinafter Labat).

As per claim 1, Geibel teaches the invention substantially as claimed including a method for managing resources in a grid computing environment, the method being implemented by a processor on a computing device, the method comprising: 
	using an auxiliary service map to determine at least one server device that is available for providing the access to the first auxiliary service (abstract; [0005]-[0010]; [0021]-[0022]); 


Geibel does not explicitly teach:
	receiving, from a first client device, a first request for an access to a first auxiliary service in support of a first task; 
	updating the auxiliary service map based on a result of the allocating; 
	receiving, from the first client device, a notification that the first task is complete; 
	deallocating each of the allocated at least one server device; and 
	updating the auxiliary service map based on a result of the deallocating.

However, Wagner teaches:
	receiving, from a first client device, a first request for an access to a first auxiliary service in support of a first task (col. 15, ll. 3-5);
	receiving, from the first client device, a notification that the first task is complete (col. 6, ll. 59-67; col. 15, ll. 22-28; col. 20, ll. 5-8); 
	deallocating each of the allocated at least one server device (col. 19, ll. 58-67 to col. 20, ll. 1-17).

Wagner and Geibel are both concerned with auxiliary processes/services. Geibel teaches allocating available resources to auxiliary processes while Wagner teaches receiving requests for auxiliary services, determining the completion of a task and releasing resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Geibel and Wagner do not explicitly teach:
	updating the auxiliary service map based on a result of the allocating; 
	updating the auxiliary service map based on a result of the deallocating.

However, Labat teaches:
	updating the auxiliary service map based on a result of the allocating ([0051]-[0052]);
	updating the auxiliary service map based on a result of the deallocating ([0051]-[0052]).

Labat and Geibel are both concerned with computing resource allocation. Geibel teaches allocating available resources to auxiliary processes while Labat teaches updating resource to service mappings based on the allocation and deallocation of resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geibel and Wagner in view of Labat because it would allow for the dynamic reprovisioning of resources for use within the system by improving the resource utilization rates and management overhead.

As per claim 2, Wagner teaches initializing the first auxiliary service on the allocated at least one server device prior to the updating the auxiliary service map based on the result of the allocating (col. 8, ll. 38-41 and col. 19, ll. 1-21).

As per claim 3, 
	Geibel further teaches:
	using, prior to the deallocating, the auxiliary service map that has been updated based on a result of the allocating to determine at least one server device that is available for providing the access to the second auxiliary service (abstract; [0005]-[0010]; [0021]-[0022]; [0031]; [0034]-[0036]); 
	allocating, to the second client device, at least one of the available at least one server device (abstract; [0005]-[0010]; [0021]-[0022]; [0031]; [0034]-[0036]); and 
	Wagner teaches receiving, from a second client device and prior to the deallocating, a second request for an access to a second auxiliary service in support of a second task (col. 15, ll. 3-5); and
	Labat teaches updating the auxiliary service map based on a result of the allocating to the second client device ([0051]-[0052]).

As per claim 4, Labat teaches wherein the auxiliary service map includes a plurality of layers, wherein a number of layers corresponds to a number of auxiliary services, and each respective layer from among the plurality of layers includes a plurality of server devices from which an availability determination is to be made ([0048] and [0051]).

As per claim 10, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geibel in view of Wagner in view of Labat as applied to claims 4 and 13 respectively above, and further in view of Le et al. (US 2006/0136684) (hereinafter Le).


As per claim 5, Geibel, Wagner, and Labat do not explicitly teach when at least one additional request is received for access to at least one additional auxiliary service in support of at least one additional task, dynamically sharing the plurality of server devices by using the 

However, Le teaches when at least one additional request is received for access to at least one additional auxiliary service in support of at least one additional task ([0161] receive access request for auxiliary data), dynamically sharing the plurality of server devices ([0132] shared storage) by using the auxiliary service map to determine, for each of the plurality of server devices, a respective time slot of availability for providing access to the at least one additional auxiliary service ([0163]-[0164] configure system so that auxiliary data is available enough of the time for host access of the data storage system).

Le and Geibel are both concerned with auxiliary data. Geibel teaches allocating available resources to auxiliary processes while Le teaches ensuring that auxiliary data is always available for host access of a data storage system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geibel, Wagner, and Labat in view of Le because it would improve the system reliability over large sets of drives during power cycles.

As per claim 14, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Geibel in view of Wagner in view of Labat as applied to claims 4 and 13 respectively above, and further in view of Shah et al. (US 2010/0318827) (hereinafter Shah).

As per claim 6, Geibel, Wagner, and Labat do not explicitly teach wherein the availability determination is made by determining, for each of the plurality of server devices, at least one of an amount of available memory and an amount of available central processing unit (CPU) capacity.

However, Shah teaches wherein the availability determination is made by determining, for each of the plurality of server devices, at least one of an amount of available memory and an amount of available central processing unit (CPU) capacity ([0057] and [0111]).

Shah and Geibel are both concerned with computing resource allocation. Geibel teaches allocating available resources to auxiliary processes while Shah teaches determining an available memory and available CPU capacity. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geibel, Wagner, and Labat in view of Shah because it would improve load balancing within the system.

As per claim 15, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geibel in view of Wagner in view of Labat as applied to claims 1 and 10 respectively above, and further in view of Brewer et al. (US 2006/0253621) (hereinafter Brewer).

As per claim 7, Geibel, Wagner, and Labat do not explicitly teach wherein the first task relates to at least one of a data analytics application and a high performance computing (HPC) application.

However, Brewer teaches wherein the first task relates to at least one of a data analytics application and a high performance computing (HPC) application (abstract and [0020]).

Brewer and Geibel are both concerned with computing resource allocation. Geibel teaches allocating available resources to auxiliary processes while Brewer teaches allocating high performance resources to high performance applications. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geibel, Wagner, and Labat in view of Brewer because it allow for matching high performance resources with high performance applications.

As per claim 16, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Geibel in view of Wagner in view of Labat as applied to claims 1 and 10 respectively above, and further in view of Brooker et al. (US 8,775,438) (hereinafter Brooker).

As per claim 8, Geibel, Wagner, and Labat do not explicitly teach wherein the using the auxiliary service map to determine at least one server device that is available for providing the access to the first auxiliary service comprises using the auxiliary service map to determine a recommended set of available server devices, and wherein the allocating comprises allocating at least one of the recommended set of available server devices to the first client device.

However, Brooker teaches wherein the using the auxiliary service map to determine at least one server device that is available for providing the access to the first auxiliary service comprises using the auxiliary service map to determine a recommended set of available server devices, and wherein the allocating comprises allocating at least one of the recommended set of available server devices to the first client device (col. 3, ll. 43-45; col. 6, ll. 48-50; col. 9, ll. 2-5 and 49-67).

Brooker and Geibel are both concerned with computing resource allocation. Geibel teaches allocating available resources to auxiliary processes while Brooker teaches recommending available resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geibel, Wagner, and Labat in view of Brooker because it would improve the placement of resources throughout the system while achieving an optimized recommended resource configuration.

As per claim 17, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Geibel in view of Wagner in view of Labat as applied to claims 1 and 10 respectively above, and further in view of Alnoor (US 2014/0059209).

As per claim 9, Wagner teaches:
	receiving, from a second client device, the second request for the access to the second auxiliary service in support of a second task (col. 15, ll. 3-5); and
	performing the deallocating in response to the receiving the second request (col. 19, ll. 58-67 to col. 20, ll. 1-17).

Geibel, Wagner, and Labat do not explicitly teach when the notification that the first task is complete is received, delaying a deallocation of each of the allocated at least one server device until a second request for an access to a second auxiliary service is received.

However, Alnoor teaches when the notification that the first task is complete is received, delaying a deallocation of each of the allocated at least one server device until a second request for an access to a second auxiliary service is received ([0037]).
 
Alnoor and Geibel are both concerned with computing resource allocation. Geibel teaches allocating available resources to auxiliary processes while Alnoor teaches delaying resource deallocation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geibel, Wagner, and Labat in view of Alnoor because it would provide for a system that is not over-sensitive to performance parameters changing within the system while building a certain type of hysteresis within the system.

As per claim 18, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 1, 2021